27 U.S. 370 (____)
2 Pet. 370
JOHN DANDRIDGE, APPELLANT
vs.
MARTHA WASHINGTON'S EXECUTORS, APPELLEES.
Supreme Court of United States.

*371 The circuit court dismissed the bill for want of parties; and the case was argued in this Court for the appellant by Mr Swann and Mr Lear; and by Mr Taylor for the appellees.
*373 Mr Chief Justice MARSHALL delivered the opinion of the Court.
*374 This suit was brought by the plaintiff, against the defendants, the acting executors of Mrs Martha Washington, late of Mount Vernon, to obtain payment of legacies bequeathed to him in her last will.
The testatrix, after several devises and bequests, devised as follows: "Item, it is my will and desire, that all the rest and residue of my estate, of whatever kind and description, not herein specifically devised or bequeathed, shall be sold by the executors of this my last will, for ready money, as soon after my decease as the same can be done, and that the proceeds thereof, together with all the money in the house, and the debts due to me, (the debts due from me and the legacies bequeathed being first satisfied) shall be invested by my executors in eight per cent. stock of the funds of the United States, and shall stand on the books in the name of my executors, in their character of executors of my will; and it is my desire that the interest thereof shall be applied to the proper education of Bartholomew Henley, and Samuel Henley, the two youngest sons of my sister Henley, and also to the education of John Dandridge, son of my deceased nephew John Dandridge, so that they may be severally fitted and accomplished in some useful trade; and to each of them who shall have lived to finish his education, or to reach the age of twenty-one years, I give and bequeath one hundred pounds to set him up in his trade.
"Item, my debts and legacies being paid, and the education of Bartholomew Henley, Samuel Henley, and John Dandridge aforesaid being completed, or they being all dead before the completion thereof, it is my will and desire, that all my estates and interests, in whatever form existing, whether in money, funded stock, or any other species of property, shall be equally divided among all the persons hereinafter mentioned, who shall be living at the time that the interest of the funded stock shall cease to be applicable, in pursuance of my will herein before expressed, to the education of any nephews, Bartholomew Henley, Samuel Henley, and John Dandridge; namely, among Anna Maria Washington, daughter of my niece, and John Dandridge, son of my nephew, and all my great grandchildren living at the time *375 that the interest of the said funded stock shall cease to be applicable to the education of the said B. Henley, S. Henley, and John Dandridge; and the same shall cease to be so applied when all of them shall die before they arrive to the age of twenty-one years, or those living shall have finished their education, or arrived at the age of twenty-one years; and so long as any one of the three lives, who has not finished his education or arrived to the age of twenty-one years, the division of the said residuum is to be deferred, and no longer."
The bill charges that the executors have not paid the several sums of money bequeathed to him by their testatrix; and prays that they may be decreed to pay the same with interest.
The process was executed on one of the executors only. He failed to answer, and the bill as to him was taken for confessed, and the court ordered the master commissioner to ascertain the period when the complainant attained his age of twenty-one years, and what would have been a competent sum for his education, according to the true intent and meaning of the last will of Martha Washington, and make report to the court. At a subsequent term the defendants were ordered to settle their accounts before the commissioner. The defendant, Thomas Peter, afterwards appeared, and filed his answer, in which he admits the last will of Martha Washington deceased, and that his co-defendant and himself alone have qualified as executors thereof. He says that they have paid the legacy of one hundred pounds, and advanced a considerable sum of money to the guardian of B. Henley, S. Henley, and the complainant, to fit them for some useful trade. He also alleges that the executors have been prevented from dividing the residuum, by the unreasonableness of the demand made by the complainant.
The master's report shows that the complainant attained his age of twenty-one years on the 21st day of November 1817; that the defendants were on that day indebted to the estate for principal, the sum of $7282.30, and for interest accruing thereon and remaining in their hands, the sum of $7345.11. That they had paid the legacy of 100 pounds, and *376 had advanced to the guardian of the complainant for his education the sum of $166.67.
The cause came on to be heard in April 1827, when the bill was dismissed for want of proper parties.
At the argument, the counsel for the defendants have insisted that not only Bartholomew and Samuel Henley, but all the residuary legatees should have been made parties.
This Court is clearly of opinion that the two Henleys who participated with the complainant in the fund applicable to their education, ought to have been parties to a suit which asks the distribution of that fund. This would be admitted if the whole was distributable among them. But the Court thinks it also proper, though a different construction should be put on the will. The fund is not so large that the claims of each, while all were under age, might be satisfied without taking into view the claims of the other two. In determining how much ought to have been applied to the education of the complainant, the Court would find it necessary to take into consideration the amount of the fund and the relative situation of all the persons entitled to it. They ought to have been parties to a suit in which their interests were involved.
The question whether the whole interest accruing on the residuum ought to be divided among the legatees to whose education it was applicable, or only so much thereof as was necessary for the purpose for which it was given, has been earnestly discussed at the bar. In considering this question, as in all others depending on wills, the intention of the testatrix is to be collected from the will, and from the circumstances under which it was made. In this case the testatrix does not appear to have intended a pecuniary donation to the parties in the particular bequest under consideration. Her intention in that respect was effected by the gifts of 100 pounds to each, to set him up in his trade. This bequest seems to have been made not with a view of adding to their private fortunes, but with a view to their education and preparation for that particular business which they were afterwards to pursue. They are not therefore entitled to the *377 whole fund, whatever may be its amount, but to so much of it as is required for the object it is to accomplish.
In ascertaining the amount which is so applicable, the plaintiffs contend that one of the learned professions may be taken as the standard, with as much propriety as the trade or art of a mechanic. The Court does not think so. The distinction between a profession and a trade is well understood; and they are seldom, if ever, confounded with each other in ordinary language. If the testatrix had contemplated what in the common intercourse of society is denominated a profession, she would scarcely have used a term which is generally received as denoting one of the mechanical arts.
But we do not think the bequest is confined to the expense of acquiring the trade, so as to be enabled to exercise it in the common way. Such does not appear to have been the intent of the testatrix. Her bounty is extended to the proper education of three relatives, so that they may be severally fitted and accomplished in some useful trade. Their education is a primary object, as well as their acquisition of of the trade; and when we consider the situation and character of the parties, and the language of the will, we cannot doubt that the testatrix intended such an education as would fit her relatives to hold a distinguished place in that line of life in which she designed them to move. The sum allowed for the object ought to be liberal, such as would accomplish it, if the fund from which it was to be drawn would admit of it.
In a suit for the distribution of this fund we do not think the residuary legatees necessary parties. They have undoubtedly an interest in reducing the sum to be allowed out of it to the complainant, but they have the same interest in reducing every demand on the estate. Whatever remains sinks into the residuum, and that residuum is diminished as well by the claims of creditors and specific legatees as by this. In all such cases the executors represent the residuary legatees, and guard their interests. It is a part of that duty which requires them to protect the interests of the estate. *378 In such suits the residuary legatees are never made parties. To require it would be an intolerable burthen on those who have claims on an estate in the hands of executors.
We do not think that the bill ought to have been dismissed for want of proper parties, unless the complainant refused to make such as were really necessary; and then it might have been dismissed without prejudice.
The circuit court can make no decree for the distribution of the residuum, unless all those entitled to distribution are brought before the court; but it may grant all other relief to which the complainant may be entitled, on making Bartholomew and Samuel Henley parties.
This Court is of opinion, that the decree of the circuit court, dismissing the complainant's bill, ought to be reversed, and the cause remanded to the said circuit court, with leave to the plaintiff to make new parties; after which the cause ought to be referred to the master, with instructions to compute the several sums which ought to be allowed out of the fund applicable to the education of Bartholomew Henley, Samuel Henley and John Dandridge, in conformity with the will of Mrs Martha Washington deceased; on which sums interest ought to be allowed; and also to compute the sum to which the plaintiff may be entitled, as one of the residuary legatees of the said Martha Washington deceased; provided the other residuary legatees be brought before the Court as parties; on failure to do which, the plaintiff's bill is to be dismissed, so far as it claims a part of the residuary estate, without prejudice.
This cause came on to be heard on the transcript of the record from the circuit court of the United States for the district of Columbia, holden in and for the county of Alexandria, and was argued by counsel; on consideration whereof, this Court is of opinion, that the circuit court erred in dismissing the plaintiff's bill for want of proper parties, and that the said decree ought to be reversed. Whereupon it is ordered and decreed by this Court, that the decree of the *379 said circuit court in this cause be, and the same is hereby reversed; and this Court doth further order that the said cause be, and the same is hereby remanded to the said circuit court, with directions to give leave to the plaintiff to make new parties, that the proper accounts may be taken in order to a final decree; in which decree, the plaintiff ought to be allowed interest on the sum due to him for his education out of the money applicable to that object.